          Case 1:13-cv-01215-TSC Document 198 Filed 10/07/19 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

 AMERICAN SOCIETY FOR TESTING
 AND MATERIALS d/b/a ASTM
 INTERNATIONAL;

 NATIONAL FIRE PROTECTION
 ASSOCIATION, INC.; and

 AMERICAN SOCIETY OF HEATING,
                                                    Case No. 1:13-cv-01215-TSC
 REFRIGERATING, AND AIR
 CONDITIONING ENGINEERS,

                        Plaintiffs/
                        Counter-Defendants,

 v.

 PUBLIC.RESOURCE.ORG, INC.,

                        Defendant/
                        Counter-Plaintiff.


            PLAINTIFFS’ SECOND MOTION FOR SUMMARY JUDGMENT
                     AND FOR A PERMANENT INJUNCTION

       Plaintiffs/Counter-Defendants American Society for Testing and Materials d/b/a ASTM

International (“ASTM”), National Fire Protection Association, Inc. (“NFPA”), and American

Society of Heating, Refrigerating, and Air Conditioning Engineers (“ASHRAE”) (collectively,

“Plaintiffs”) respectfully move for summary judgment that Defendant Public.Resource.Org,

Inc.’s copying of Plaintiffs’ standards and displaying and distribution of its copies of Plaintiffs’

standards constitutes copyright and trademark infringement. Plaintiffs seek summary judgment

with respect to their claims concerning the copyrighted works listed in Appendix A to this

motion.

       As detailed in the attached Memorandum of Law, there are no disputed issues of fact that

prevent the Court from entering summary judgment. Plaintiffs own valid copyrights in the
         Case 1:13-cv-01215-TSC Document 198 Filed 10/07/19 Page 2 of 3



works at issue and it is undisputed that Defendant copied the works and displayed and distributed

its copies on the internet where the public can print, download and copy them without restriction.

Defendant also used Plaintiffs’ trademarks on versions of the works that Defendant altered and

into which Defendant introduced errors. The defenses Defendant asserts, including fair use, are

not supported by the undisputed facts or by the relevant case law. Thus, the Court should enter

summary judgment in favor of Plaintiffs.

       Additionally, Plaintiffs move for entry of a permanent injunction to address the

irreparable harm Plaintiffs have suffered based on Defendant’s infringement and will continue to

suffer absent an injunction.

       In support of their Motion, Plaintiffs submit the attached Memorandum of Law along

with a Statement of Undisputed Material Facts and the supporting documentation. Plaintiffs also

attach a Proposed Order and Permanent Injunction.



Dated: October 7, 2019                  Respectfully submitted,


                                           /s/ J. Kevin Fee

                                           J. Kevin Fee (D.C. Bar: 494016)
                                           Jane W. Wise (D.C. Bar: 1027769)
                                           Morgan, Lewis & Bockius LLP
                                           1111 Pennsylvania Ave., N.W.
                                           Washington, D.C. 20004
                                           Tel: 202.739.5353
                                           Email: kevin.fee@morganlewis.com
                                                  jane.wise@morganlewis.com

                                           Counsel for American Society for Testing and Materials
                                           d/b/a ASTM International




                                                  2
Case 1:13-cv-01215-TSC Document 198 Filed 10/07/19 Page 3 of 3



                         /s/ Kelly M. Klaus

                         Kelly M. Klaus (pro hac vice)
                         MUNGER, TOLLES & OLSON LLP
                         560 Mission St., 27th Floor
                         San Francisco, CA 94105
                         Tel: 415.512.4000
                         Email: Kelly.Klaus@mto.com

                         Rose L. Ehler (pro hac vice)
                         MUNGER, TOLLES & OLSON LLP
                         350 South Grand Ave., 50th Floor
                         Los Angeles, CA 90071
                         Tel: 213.683.9100
                         Email: Rose.Ehler@mto.com

                         Rachel G. Miller-Ziegler
                         MUNGER, TOLLES & OLSON LLP
                         1155 F St. NW, 7th Floor
                         Washington, DC 20004
                         Tel: 202.220.1100
                         Email: Rachel.Miller-Ziegler@mto.com

                         Counsel for National Fire Protection Association, Inc.


                         /s/ J. Blake Cunningham

                         Jeffrey S. Bucholtz (D.C. Bar: 452385)
                         David Mattern
                         King & Spalding LLP
                         1700 Pennsylvania Avenue, NW, Ste. 200
                         Washington, DC 20006-4707
                         Tel: 202.737.0500
                         Email: jbucholtz@kslaw.com

                         J. Blake Cunningham
                         King & Spalding LLP
                         101 Second Street, Ste. 2300
                         San Francisco, CA 94105
                         Tel: 415.318.1211
                         Email: bcunningham@kslaw.com

                         Counsel for American Society of Heating,
                         Refrigerating, and Air Conditioning Engineers




                               3
